I dissent. I agree with the majority opinion that the court erred in admitting in evidence the records in the Hinkle andHirsch Cases, but in my opinion this was harmless error, and plaintiff was not prejudiced thereby. *Page 520 
Counsel for plaintiff developed upon the cross-examination of defendant that he had on several occasions suggested to the county attorney that the actions against Hinkle and Hirsch to recover illegal fees be filed, that they were filed and later dismissed. It is obvious that plaintiff considered this beneficial to himself and tantamount to an admission on the part of the county attorney that the actions were not justified and that the allegations of the complaints were without foundation in fact. These were separate and distinct actions involving entirely different questions. Croft was not a party to the actions, and was not connected with, nor in any manner involved in, the collection of the alleged illegal fees described in the complaints and other files admitted in evidence. How, then, can it reasonably be said that this evidence was of sufficient substantial value to justify the reversal of the judgment or warrant the conclusion that the final result would have been different had the ruling complained of been otherwise?
The court must disregard any error "which does not affect the substantial rights of the parties, and no judgment shall be reversed or affected by reason of such error." (Sec. 9191, Rev. Codes 1921.) In Dockins v. Dockins, 82 Mont. 218,266 P. 398, this court, speaking through Mr. Justice Galen, said: "In entering upon the consideration of an appeal this court always indulges the presumption that the decision of the trial court is correct, and the burden rests upon the appellant to show reversible error. * * * On appeal prejudice is never presumed, and in order to work a reversal it must affirmatively appear that substantial rights have been affected by the error assigned." And in the case of Montana Livestock Co. v. Stewart, 58 Mont. 221,190 P. 985, this court said: "An appellate court will not reverse a judgment merely because the lower court erred; it is only when the error has materially affected the appellant's rights on the merits of the case."
In the trial of almost every case more or less technical error intervenes in the admission or exclusion of testimony. Such *Page 521 
error is not ground for reversal unless it affirmatively appears that the rights of the parties have been prejudiced by it. (White v. Chicago etc. Ry. Co., 49 Mont. 419, 143 P. 561.)
After a most careful consideration of the record I cannot force myself to the conclusion that the evidence in question materially affected plaintiff's rights on the merits of the case; to do so would be to presume prejudice and thus reflect upon the intelligence of the jury.